DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner agrees that Hsueh fails to have an example which simultaneously satisfy conditional expression (5), (15) and (18’).  New art, Chung, has examples that simultaneously satisfy conditional expression (5), (15) and (18’), as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. US Patent Application Publication 2015/0098137 in view of Hashimoto US Patent Application Publication 2015/0241662, of record.
Regarding claim 1 Chung discloses an imaging lens (title e.g. examples 5 & 6 see figures 5A & 6A) comprising, in order from an object side to an image side, a first lens (e.g. x101) with negative refractive power (see Tables 9 & 11) having an object-side surface being convex in a paraxial region (see figures 5A & 6A), a second lens (e.g. x20) with positive refractive power in a paraxial region (see Tables 9 & 11), a third lens (e.g. x30) with negative refractive power in a paraxial region (see Tables 9 & 11), a fourth lens (e.g. x40) with positive refractive power in a paraxial region (see Tables 9 & 11), and a sixth lens (e.g. x50) with negative refractive power (see Tables 9 & 11) having an image-side surface being concave in a paraxial region (see figures 5A & 6A), wherein the following conditional expression are satisfied: 0.65<r1/f<4.00 (using the values in Tables 9 & 11 r1/f=2.81 & 2.71, respectively), 30.00<r2/T2 (using the values in Tables 9 & 11 r2/T2=55.2 & 48.8, respectively), and -0.58≤r8/f<-0.15 (using the values in Tables 9 & 11 r8/f=-0.36 & -0.35, respectively).
Chung does not disclose a fifth lens having a flat object-side surface and a flat image-side surface that are aspheric between the fourth and sixth lens.  
It is noted that despite the lens surfaces being aspheric the fifth lens has two flat surfaces (i.e. ∞ radius of curvature) and substantially has no refractive power2. Thus, the fifth lens does not change the total focal length of the lens system.  
Applicant’s stated problem is to correct aberration in peripheral areas in lenses with a low profile and a low F-number, see instant application page 1 lines 32-34.  
Hashimoto teaches a similar imaging lens (title e.g. second example see figure 3) including five lenses (e.g. L1-L5) and addresses the problem of correcting aberration in a low-profile imaging lens with a wide field of view (paragraph [0007]).  Hashimoto further teaches using an aberration correction optical element (e.g. NE) between the fourth and fifth lens (e.g. see figure 3 showing NE between L4 & L5).  The aberration correction optical element (e.g. NE) has a flat object-side surface and a flat image-side surface that are aspheric (inter alia abstract & paragraph [0021]) and is commensurate with the claimed fifth lens3.  Hashimoto provides a motivation to use the aberration correction optical element between the fourth and fifth is for properly correcting aberrations only in the peripheral area without changing the focal length of the optical system thereby improving aberrations of rays over a wide field of view (paragraphs [0021-22]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the imaging lens as disclosed by Chung to have an additional optical element, i.e. a fifth lens having a flat object-side surface and a flat image-side surface that are aspheric, between the fourth and sixth lens as taught by Hashimoto, for the purpose of for properly correcting aberrations in the peripheral area without changing the focal length of the optical system thereby improving aberrations of rays over a wide field of view.
Regarding claim 2 Chung as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Chung further disclose wherein an image-side surface of said first lens is concave in a paraxial region (see figures 5A & 6A).
Regarding claim 3 Chung as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Chung further disclose wherein an image-side surface of said second lens is convex in a paraxial region (see figures 5A & 6A).
Regarding claim 4 Chung as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Chung further disclose wherein an image-side surface of said fourth lens is convex in a paraxial region (see figures 5A & 6A).
Regarding claim 5 Chung as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Chung further disclose wherein the following conditional expression (1) is satisfied: -9.55<(T1/f1)x100<-1.00 (using the values in Tables 9 & 11 (T1/f1)x100=-3.07 & -2.92, respectively).
Regarding claim 6 Chung as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Chung further disclose wherein the following conditional expression (2) is satisfied: 0.02<T2/T3<0.60 (using the values in Tables 9 & 11 T2/T3=0.38 & 0.39, respectively).
Regarding claim 7 Chung as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Chung further disclose wherein the following conditional expression (3) is satisfied: -15.50<f6/D6<-1.50 (using the values in Tables 9 & 11 f6/D6=-5.31 & -4.80, respectively).
Regarding claim 8 Chung as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Chung further disclose wherein the following conditional expression (4) is satisfied: -2.45<r2/r4<-0.45 (using the values in Tables 9 & 11 r2/r4=-1.35 & -1.25, respectively).
Regarding claim 10 Chung as modified by Hashimoto discloses the imaging lens according to claim 1, as set forth above.  Chung further disclose wherein the following conditional expression (6) is satisfied: 0.80<r12/D6<3.00 (using the values in Tables 9 & 11 r12/D6=1.59 & 1.46, respectively).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                       October 4, 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The first digit in the number indicates the example number, i.e. 110 is the first lens in the first example, 210 is the first lens in the second example, etc.  For brevity the first digit is replaced by an x to cover all examples referenced.
        2 As evidenced by instant application page 14 lines 11-15.
        3 The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.